Exhibit 10.2

AMENDED AND RESTATED MANAGEMENT INVESTOR RIGHTS AGREEMENT dated as of
November 22, 2010 (this “Agreement”), among Caesars Entertainment Corporation
(formerly known as Harrah’s Entertainment, Inc.), a Delaware corporation (the
“Company”), Apollo Hamlet Holdings, LLC, a Delaware limited liability company,
Apollo Hamlet Holdings B, LLC, a Delaware limited liability company, TPG Hamlet
Holdings, LLC, a Delaware limited liability company, TPG Hamlet Holdings B, LLC,
a Delaware limited liability company, Hamlet Holdings LLC, a Delaware limited
liability company, and the STOCKHOLDERS that are parties hereto.

WHEREAS, the parties hereto are party to that certain Management Investor Rights
Agreement, dated as of January 28, 2008 (the “Existing Agreement”);

WHEREAS, immediately prior to the effectiveness of this Agreement, the Company
effected a reclassification of its capital stock by cancelling its then-existing
voting common stock, par value $0.01 per share, and converting its then-existing
non-voting common stock, par value $0.01 per share, into a new class of voting
common stock, par value $0.01 per share (such new class of voting common stock,
“Company Shares”) ((i) and (ii) collectively, the “Reclassification”); and

WHEREAS, the Stockholders desire to amend and restate the Existing Agreement to,
among other things, reflect the Reclassification as it relates to the terms and
conditions of the Existing Agreement and provide for the continuity and
stability of the business and policies of the Company, and, to that end, the
Company and the Stockholders hereby set forth herein their agreement with
respect to the Company Shares and Options now owned or hereafter owned by them.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Actual Ownership Percentage” of a Preemptive Optionee on the date of a
Preemptive Notice shall mean a fraction expressed as a percentage and calculated
such that (a) the numerator of which is the number of Company Shares plus
Company Shares underlying Options or other securities convertible or
exchangeable into Company Shares held by such Stockholder as of such time and
(b) the denominator of which is all outstanding Company Shares plus all Company
Shares underlying outstanding Options or other securities convertible or
exchangeable into Company Shares on such date.

“Affiliate” means:

(a) in the case of the Company or a Stockholder that is not an individual, a
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company or
such Stockholder, as applicable. For the avoidance of doubt, the term
“Affiliate” as applied to the Sponsors, shall not include at any time any
portfolio companies of the Sponsors and their respective investment fund
affiliates.

 

1



--------------------------------------------------------------------------------

(b) in the case of a Person that is an individual: (i) any “family member” (as
defined in Form S-8 under the Securities Act) of the Person; the parents,
siblings, spouse, or children (including those by adoption) of such family
member, and in any such case any trust whose primary beneficiary is such
individual Stockholder or one or more members of such immediate family and/or
such Stockholder’s lineal descendants; (ii) the legal representative or guardian
of such individual Stockholder or of any such immediate family member in the
event such individual Stockholder or any such immediate family member becomes
mentally incompetent; and (iii) any Person controlling, controlled by or under
common control with a Stockholder.

As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.

“Applicable Preemptive Shares” has the meaning ascribed to such term in
Section 3.5(a).

“Apollo” means Apollo Hamlet Holdings, LLC, Apollo Hamlet Holdings B, LLC and
any Affiliate thereof investing directly or indirectly in the Company.

“Asset Sale” means any sale of assets of the Company, including the sale of all
or substantially all of the assets of the Company and its subsidiaries on a
consolidated basis.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive.

“business day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
to be closed.

“Buy-Out Note” shall mean an unsecured promissory note of the Company, or a
direct or indirect subsidiary thereof, which shall have a stated maturity of
(a) two (2) years or (b) if at the end of such period there exists, or payment
of such note would result in the violation of the terms or provisions of, or
result in a default or event of default under, any guarantee, financing or
security agreement or document entered into by the Company or any of its
Affiliates and in effect on such date, the first date on which such event of
default ceases to exist or would cease to be a result. The Buy-Out Note shall
accrue interest at the prime rate of JPMorgan Chase & Co. in effect on the date
of the Buy-Out Note, which interest shall be calculated on the basis of a 365
day year and the actual number of days elapsed during the period from the date
on which the Purchase Price would have been paid but for the delay in payment to
the date on which such payment is actually made. The Buy-Out Note shall be
pre-payable at the option of the Company or such subsidiary at any time, in
whole or in part, at its principal amount plus any accrued and unpaid interest.

“Call Notice” has the meaning ascribed to such term in Section 5(e).

 

2



--------------------------------------------------------------------------------

“Cause” has the meaning ascribed to such term in the relevant Management
Stockholder’s employment agreement in effect with the Company or its Affiliates,
but if the relevant Management Stockholder does not have an employment agreement
in effect with the Company or its Affiliates that contains a definition of
cause, it shall mean:

(a) The willful failure of such Management Stockholder to substantially perform
such Management Stockholder’s duties with the Company or to follow a lawful,
reasonable directive from the Board or the chief executive officer of the
Company (“CEO”) or such other executive officer to whom such Management
Stockholder reports (other than any such failure resulting from incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to such Management Stockholder by the Board (or the
CEO, as applicable) which specifically identifies the manner in which the Board
(or the CEO, as applicable) believes that such Management Stockholder has
willfully not substantially performed such Management Stockholder’s duties or
has willfully failed to follow a lawful, reasonable directive and such
Management Stockholder is given a reasonable opportunity (not to exceed thirty
(30) days) to cure any such failure to substantially perform, if curable;

(b) (i) Any willful act of fraud, or embezzlement or theft, by such Management
Stockholder, in each case, in connection with such Management Stockholder’s
duties with the Company or its Affiliates or in the course of such Management
Stockholder’s employment with the Company and its Affiliates or (ii) such
Management Stockholder’s admission in any court, or conviction of, or plea of
nolo contendere to, a felony;

(c) Such Management Stockholder being found unsuitable for or having a gaming
license denied or revoked by the gaming regulatory authorities in any
jurisdiction in which the Company or its Affiliates conducts gaming operations;
or

(d) Such Management Stockholder’s willful and material violation of, or
noncompliance with, any securities laws or stock exchange listing rules,
including, without limitation, the Sarbanes-Oxley Act of 2002, provided that
such violation or noncompliance resulted in material economic harm to the
Company, or a final judicial order or determination prohibiting such Management
Stockholder from service as an officer pursuant to the Exchange Act or the rules
of the New York Stock Exchange or other national securities exchange.

No act or failure to act, on the part of such Management Stockholder, shall be
considered “willful” unless it is done, or omitted to be done, by such
Management Stockholder in bad faith and without reasonable belief that such
Management Stockholder’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
such Management Stockholder in good faith and in the best interests of the
Company.

“Closing Date” shall mean January 28, 2008.

“Company” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Company Shares” has the meaning ascribed to such term in the introductory
paragraph hereof.

 

3



--------------------------------------------------------------------------------

“Competitor” means:

(a) for purposes of Section 3.1, any Person, other than the Company and its
subsidiaries, that engages, directly or indirectly, in the casino business (or
any hotel or resort that operates a casino business) anywhere in the world.

(b) for purposes of Section 5(a), any Person, other than the Company and its
subsidiaries, engaged in the casino business (or any hotel or resort that
operates a casino business) in the United States, Canada or Mexico or any other
geographic location in which the Company or its Affiliates is engaged in the
casino business at the time the relevant Management Stockholder’s employment
ends; provided, however, that for purposes of Section 5(a), Competitor shall not
include (i) any Person engaged in the hotel/resort business that does not engage
in the casino business and is not Affiliated with a Person engaged in the casino
business or (ii) any division, subsidiary or Affiliate of a hotel or resort that
engages in the casino business, provided that, with respect to this clause (ii),
(A) the casino business represents less than 20% of the revenues of any such
entity on a consolidated basis, and (B) the relevant Management Stockholder does
not provide services (other than de minimis services) to, or have any
responsibilities regarding, the division, subsidiary or Affiliate that engages
in the casino business.

“Deemed Held Shares” has the meaning ascribed to such term in Section 2(a)(ii).

“Delay Period” has the meaning ascribed to such term in Section 3.5(d).

“Delayed Notice” has the meaning ascribed to such term in Section 3.5(d).

“Drag Along Option” has the meaning ascribed to such term in Section 2(b)(i).

“Drag Along Shares” has the meaning ascribed to such term in Section 2(b)(ii).

“Economic Hardship” means an economic hardship as determined based on criteria
established by senior management of the Company and approved by the human
resources committee of the Board with the input of senior management of the
Company.

“Economic Hardship Event” means the occurrence of an event or events with
respect to a Management Stockholder below the senior vice president level that
constitute(s) an Economic Hardship.

“Economic Hardship Put Request” has the meaning ascribed to such term in
Section 5(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Excluded Offering” has the meaning ascribed to such term in Section 3.5(e).

“Fair Market Value” means as of any date (a) prior to the existence of a public
market for the Company Shares, the value per Company Share determined pursuant
to a valuation made in good faith by the Board and based upon an independent
third party appraisal that has been

 

4



--------------------------------------------------------------------------------

completed within twelve (12) months of the determination date, including an
appraisal conducted on behalf of either Sponsor in connection with its regular
valuation obligations with respect to its investors; or (b) on which a public
market for the Company Shares exists, (i) the closing price on such day of a
Company Share as reported on the principal securities exchange on which Company
Shares are then listed or admitted to trading or (ii) if not so reported, the
average of the closing bid and ask prices on such day as reported on the
National Association of Securities Dealers Automated Quotation System or
(iii) if not so reported, as furnished by any member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) selected by the Board. The Fair Market
Value of a Company Share as of any such date on which the applicable exchange or
inter-dealer quotation system through which trading in the Company Shares
regularly occurs is closed shall be the Fair Market Value determined pursuant to
the preceding sentence as of the immediately preceding date on which the Company
Shares are traded, a bid and ask price is reported or a trading price is
reported by any member of FINRA selected by the Board. In the event that the
price of a Company Share shall not be so reported or furnished, the Fair Market
Value shall be determined by the Board in good faith to reflect the fair market
value of a Company Share and shall be determined in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

“Good Reason” has the meaning ascribed to such term in the relevant Management
Stockholder’s employment agreement in effect with the Company or its Affiliates,
but if the relevant Management Stockholder does not have an employment agreement
in effect with the Company or its Affiliates that contains a definition of good
reason, it shall mean the occurrence, described in a written notice of
termination of employment to the Company from such Management Stockholder, of
any of the following circumstances without such Management Stockholder’s express
written consent, unless such circumstances are fully corrected within (30) days
of the written notice:

(a) A reduction by the Company in such Management Stockholder’s annual base
salary, other than a reduction in base salary that applies to a similarly
situated class of employees of the Company or its Affiliates;

(b) The Company’s requiring such Management Stockholder to be based anywhere
more than fifty (50) miles from such Management Stockholder’s primary business
location on the date of this Agreement (except for required travel on the
Company’s business to an extent substantially consistent with such Management
Stockholder’s present business travel obligations); or

(c) The failure by the Company to pay to such Management Stockholder any
material portion of such Management Stockholder’s then-current base salary
within thirty (30) days of the date such base salary is due, except pursuant to
a compensation deferral election by such Management Stockholder.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act.

“Initial Notice” has the meaning ascribed to such term in Section 4(a).

 

5



--------------------------------------------------------------------------------

“Initial Sponsor Company Shares” means the Company Shares (or the predecessors
thereof prior to the Reclassification) issued to the Sponsors on or before the
Closing Date as well as the Company Shares (or the predecessors thereof prior to
the Reclassification) issued to the Sponsors or their Affiliates in an aggregate
amount of up to ten percent (10%) of the outstanding Company Shares, issued in
exchange for a cash reimbursement of the cash used by the Company to pay a
portion of the merger consideration on the Closing Date, within sixty (60) days
of the Closing Date (subject to reasonable delays in the event of late receipt
of required regulatory approvals) at the same price, on a per share basis, as
the non-voting shares of the Company issued to each Stockholder on the Closing
Date, adjusted to reflect any stock, securities or other property or interests
received by the Sponsors in respect of such shares in connection with any stock
dividend or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, merger, exchange of stock or other transaction or event that
effects the Company’s capital stock occurring after the date of issuance.

“Management Equity Incentive Plan” means the Caesars Entertainment Corporation
Management Equity Incentive Plan, as adopted by the Company, as it may be
amended, supplemented, restated or otherwise modified from time to time.

“Management Representative” has the meaning ascribed to such term in
Section 7(e).

“Management Stockholder” means a Stockholder other than a Sponsor or a Sponsor
Affiliate who is employed by, or serves as a consultant or director to, the
Company or any of its subsidiaries at the time such Person acquired Company
Shares or Options (or the predecessors thereof prior to the Reclassification)
and such Stockholder’s permitted Transferees.

“Maximum Number” has the meaning ascribed to such term in Section 2(a)(iii).

“Non-Compete Period” means (a) with respect to a Management Stockholder that has
an effective employment agreement (containing non-compete provisions) with the
Company or its Affiliates, the period of such Management Stockholder’s active
employment with the Company and, following the termination of such active
employment for any reason, the period during which such Management Stockholder
would not be permitted to compete with the Company as set forth in such
employment agreement if such Management Stockholder’s employment were terminated
by the Management Stockholder for Good Reason, and (b) with respect to a
Management Stockholder without an effective employment agreement (containing
non-compete provisions) with the Company or its Affiliates, the six month period
following his or her termination of employment with the Company and its
Affiliates.

“Option” means an option issued to a Management Stockholder pursuant to the
Management Equity Incentive Plan, as it is amended, supplemented, restated or
otherwise modified from time to time, or any other option to purchase Company
Shares issued by the Company to a Management Stockholder.

“Original Cost” means the price per share paid by the Management Stockholder for
its Company Shares (or the predecessors thereof prior to the Reclassification)
on the Original Issue Date (which, in the case of Company Shares (or the
predecessors thereof prior to the

 

6



--------------------------------------------------------------------------------

Reclassification) acquired upon the exercise of an Option, shall be the exercise
price paid to exercise such Option), subject to appropriate adjustment by the
Board for stock splits, stock dividends or other distributions, combinations and
similar transactions.

“Original Issue Date” means, with respect to any Company Shares or Options (or
the predecessors thereof prior to the Reclassification) issued to the Sponsors
or a Management Stockholder, the date of issuance of such Company Shares or
Options (or the predecessors thereof prior to the Reclassification) to the
Sponsors or such Management Stockholder, as applicable.

“Person” shall be construed broadly and shall include an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

“Piggyback Notice” has the meaning ascribed to such term in Section 4(a).

“Piggyback Registration Right” has the meaning ascribed to such term in
Section 4(a).

“Preemptive Shares” has the meaning ascribed to such term in Section 3.5(a).

“Preemptive Notice” has the meaning ascribed to such term in Section 3.5(a).

“Preemptive Optionees” has the meaning ascribed to such term in Section 3.5(a).

“Pro Rata Portion” means:

(a) for purposes of Section 2(a) (with respect to Company Shares to be
Transferred pursuant to a Tag-Along Transaction), a number of Company Shares
determined by multiplying (i) the aggregate number of Company Shares held by any
Management Stockholder (including Deemed Held Shares), by (ii) a fraction, the
numerator of which is the number of Company Shares that the Selling Sponsors
propose to sell in the applicable Tag-Along Transaction and the denominator of
which is the aggregate number of Company Shares held by all Stockholders
(including Deemed Held Shares).

(b) for purposes of Section 2(b) (with respect to Company Shares to be
Transferred pursuant to the Drag Along Option), a number of Company Shares
determined by multiplying (i) the aggregate number of Company Shares held by any
Management Stockholder, by (ii) a fraction, the numerator of which is the number
of Company Shares that the Sponsors propose to sell in such Drag Along
transaction and the denominator of which is the aggregate number of Company
Shares held by the Sponsors.

“Proportionate Percentage” means, (a) with respect to any Stockholder at the
time of any Tag-Along Transaction and with respect to Company Shares to be
Transferred pursuant to a Tag-Along Transaction, a fraction (expressed as a
percentage) the numerator of which is the total number of Company Shares held by
such Stockholder as of such time (including Deemed Held Shares) and the
denominator of which is the total number of Company Shares outstanding at the
time of determination (including Deemed Held Shares) and (b) for purposes of the
last sentence

 

7



--------------------------------------------------------------------------------

of Section 3.1, with respect to any Management Stockholder and with respect to
Company Shares with respect to which Transfer restrictions shall lapse, a
fraction (expressed as a percentage) the numerator of which is the total number
of such Company Shares (including Deemed Held Shares) held by such Management
Stockholder and the denominator of which is the total number of Company Shares
outstanding at the time of determination (including Deemed Held Shares).

“Public Sale” means any sale, occurring simultaneously with or after an initial
public offering, of Company Shares to the public pursuant to an offering
registered under the Securities Act, to the public pursuant to Rule 144(k)
promulgated thereunder or to the public in the manner described by the
provisions of Rule 144(f) promulgated thereunder, other than an offering
relating to employee incentive plans.

“Purchase Price” means:

(a) (i) in the case where a Management Stockholder is terminated by the Company
for Cause and (ii) in the case of a Management Stockholder with an effective
employment agreement (containing non-compete provisions) with the Company or its
Affiliates, the Management Stockholder violates the non-compete provisions of
such employment agreement during the Non-Compete Period and (iii) in the case of
a Management Stockholder who is not subject to non-compete provisions with
respect to the Company under an effective employment agreement with the Company
or its Affiliates, the Management Stockholder voluntarily resigns and joins a
Competitor within the Non-Compete Period (for each of clauses (i), (ii) and
(iii)) (x) for the Rollover Shares owned by such Management Stockholder, Fair
Market Value and (y) for the Company Shares (other than Rollover Shares) owned
by the Management Stockholder, the lower of Original Cost and Fair Market Value;
and

(b) in all other cases, the Fair Market Value.

“Put Notice” has the meaning ascribed to such term in Section 5(e).

“Qualified Public Offering” means an underwritten public offering of Company
Shares by the Company or any selling securityholders pursuant to an effective
registration statement filed by the Company with the U.S. Securities and
Exchange Commission (other than (a) a registration relating solely to an
employee benefit plan or employee stock plan, a dividend reinvestment plan, or a
merger or a consolidation, including a registration statement relating to the
Rollover Shares or the Management Equity Incentive Plan), (b) a registration
incidental to an issuance of securities under Rule 144A of the Securities Act,
(c) a registration on Form S-4 under the Securities Act or any successor form
under the Securities Act, or (d) a registration on Form S-8 under the Securities
Act or any successor form under the Securities Act), pursuant to which the
aggregate amount of Company Shares for which a registration filing is made
(together with the aggregate amount of Company Shares registered from any prior
such offerings) is at least 10% of the total then-outstanding equity interests
in the Company. For purposes of clarification, the parties acknowledge and agree
that the fact that the Company had a class of equity securities registered under
the Exchange Act from and after the Closing Date does not constitute a Qualified
Public Offering.

 

8



--------------------------------------------------------------------------------

“Registrable Securities” has the meaning ascribed to such term in Section 4(h).

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the U.S. Securities and Exchange Commission under the
rules and regulations promulgated under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

“Regulatory Laws” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, or any other applicable antitrust, competition, fair trade or
any federal, state, local or foreign law, statute, ordinance, rule, regulation,
permit, consent, registration, finding of suitability, approval, license,
judgment, order, decree, injunction or other authorization (including any
condition or limitation placed thereon and including liquor laws) governing or
relating to the current or contemplated casino, hotel and gaming activities and
operations of the Company (including all laws relating to related activities
such as liquor, cabaret and the like) or regulations.

“Repurchase Date” has the meaning ascribed to such term in Section 5(a).

“Repurchase Event” means, with respect to a Management Stockholder, such
Management Stockholder’s termination of employment with the Company and its
subsidiaries for any reason.

“Required Voting Percentage” means a majority of the Company Shares outstanding
owned by the Management Stockholders as of the date the vote is taken.

“Rollover Shares” means those Company Shares held by Management Stockholders as
a result of (a) contributing to the Company prior to the Closing Date common
stock or options of Harrah’s Entertainment, Inc. held by such Management
Stockholders or (b) purchasing equity of the Company for cash, which equity
became Company Shares as a result of the Reclassification, in the case of each
of clauses (a) and (b) pursuant to a subscription agreement or other
documentation reasonably acceptable to the Company.

“Sale Notice” has the meaning ascribed to such term in Section 2(a)(i).

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including phantom stock and stock appreciation rights.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Selling Sponsors” has the meaning ascribed to such term in Section 2(a)(i).

 

9



--------------------------------------------------------------------------------

“Senior Management Team” means the Management Stockholders listed on Annex I and
such additional Management Stockholders as shall be designated by the Board or
the human resources committee of the Board from time to time.

“Sponsors” means each of TPG and Apollo.

“Stockholders” means the holders of securities of the Company who are parties
hereto, including Apollo, TPG, Co-Invest Hamlet Holdings, Series LLC, Co-Invest
Hamlet Holdings B, LLC and the Management Stockholders.

“Tag-Along Stockholder” has the meaning ascribed to such term in
Section 2(a)(ii).

“Tag-Along Notice” has the meaning ascribed to such term in Section 2(a)(ii).

“Tag-Along Transaction” has the meaning ascribed to such term in
Section 2(a)(i).

“Termination Event” means, in relation to any Management Stockholder, the
termination of such Management Stockholder’s employment by the Company without
Cause or the termination of such Management Stockholder’s employment by such
Management Stockholder for Good Reason.

“Termination Put Request” has the meaning ascribed to such term in Section 5(b).

“TPG” means TPG Hamlet Holdings, LLC, TPG Hamlet Holdings B, LLC and any
Affiliate thereof investing directly or indirectly in the Company.

“Transfer” means any direct or indirect transfer, sale, conveyance, exchange,
assignment, gift, pledge, hypothecation or other encumbrance, or any other
encumbrance or disposition, of Company Shares (or any interest therein or right
thereto) associated with the Company Shares (or any interest therein)
whatsoever, or any other transfer of beneficial ownership of Company Shares
whether voluntary, involuntary or by operation of law, including, (a) as a part
of any liquidation of a Management Stockholder’s assets or (b) as a part of any
reorganization of a Management Stockholder pursuant to the United States, state,
foreign or other bankruptcy law or other similar debtor relief laws.
“Transferred”, “Transferee” and “Transferability” shall each have a correlative
meaning.

“Underwritten Offering” has the meaning ascribed to such term in Section 4(h).

Other Interpretive Provisions. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms:

(a) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Exhibit, Schedule and Annex references are to this
Agreement unless otherwise specified.

(b) The term “including” is not limiting and means “including without
limitation.”

 

10



--------------------------------------------------------------------------------

(c) The word “or” is not exclusive.

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

Section 2. Certain Transfers.

(a) Tag-Along Transaction.

(i) Subject to the provisions of Section 2(b), prior to the consummation of a
Qualified Public Offering, if one or both Sponsors desire(s) to effect any
Transfer of any of their Company Shares (the “Selling Sponsors”) (including by
virtue of a Transfer of equity interests in a Person that owns Company Shares,
with respect to which this Section 2(a) shall apply) (other than in a Qualified
Public Offering and other than a Sponsor’s distribution or dividend of Company
Shares to its stockholders, members or partners, with respect to each of which
this Section 2(a) shall not apply) to any third party that is not an Affiliate
of the Sponsors and the Selling Sponsors do not exercise the Drag Along Option
(a “Tag-Along Transaction”), they (or a proxy holder on behalf thereof) shall
give written notice to the Management Stockholders offering such Management
Stockholders the option to participate in such Tag-Along Transaction (a “Sale
Notice”). The Sale Notice shall set forth the material terms of the proposed
Tag-Along Transaction and identify the contemplated Transferee or Group. Such
written notice shall include (A) the consideration to be received by the Selling
Sponsors, (B) the identity of the purchaser, (C) other material terms and
conditions of the proposed Transfer and (D) the date of the proposed Transfer.
For the avoidance of doubt, if only one Sponsor desires to effect a sale or
Transfer of its Company Shares, the term “Selling Sponsors” shall refer only to
such Sponsor engaging in such sale or Transfer.

(ii) Each of the Management Stockholders may, by written notice to the Selling
Sponsors (a “Tag-Along Notice”) delivered within ten (10) days after the date of
receipt of the Sale Notice (each such Management Stockholder delivering such
timely notice being a “Tag-Along Stockholder”), elect to sell in such Tag-Along
Transaction the Company Shares held by such Management Stockholder, provided
that the number of shares to be sold by such Management Stockholder will not
exceed its Pro Rata Portion. The Company Shares to be sold by a Tag-Along
Stockholder in a Tag-Along Transaction may include Deemed Held Shares. “Deemed
Held Shares” means Company Shares which a Stockholder may obtain by exercising
any Options held by such Stockholder that are vested and exercisable as of the
relevant measurement date or which would vest and become exercisable in
connection with the applicable transaction.

(iii) If none of the Management Stockholders delivers a timely Tag-Along Notice,
then the Selling Sponsors may thereafter consummate the Tag-Along Transaction,
at the same sale price and on substantially the same other terms and conditions
as are described in the Sale Notice (including, the number of Company Shares
being sold), for a period of ninety (90) days thereafter (subject to extension
in the event of required regulatory approvals not having been obtained by such
date but in any event no later than two hundred seventy (270) days after receipt
of the Tag-Along Notice). If one or more of the Management Stockholders gives
the Selling Sponsors a timely Tag-Along Notice, then the Selling Sponsors shall
use reasonable

 

11



--------------------------------------------------------------------------------

efforts to cause the prospective Transferee or Group to agree to acquire all
Company Shares identified in all timely Tag-Along Notices, upon the same terms
and conditions as are applicable to the Company Shares held by the Selling
Sponsors. If such prospective Transferee or Group is unable or unwilling to
acquire all Company Shares proposed to be included in the Tag-Along Transaction
upon such terms, then the Selling Sponsors may elect either to cancel such
Tag-Along Transaction or to allocate the maximum number of shares that such
prospective Transferee or Group is willing to purchase (the “Maximum Number”)
among the Selling Sponsors and the Tag-Along Stockholders in the proportion that
the Proportionate Percentage of each Selling Sponsor and each such Tag-Along
Stockholder bears to the total Proportionate Percentages of the Selling Sponsors
and the Tag-Along Stockholders and each other holder of securities of the
Company exercising “tag along” or similar rights with respect to Company Shares.
In connection with the Tag-Along Transaction, each Tag-Along Stockholder must
agree to make to the proposed Transferee such representations, warranties,
covenants, indemnities and escrow agreements as those made by the Selling
Sponsors (other than provisions relating to non-competition), on a pro rata
basis with respect to representations and warranties relating to the Company,
but on a full basis with respect to matters relating to such Tag-Along
Stockholder’s (1) ownership of and title to Company Shares, (2) organization,
(3) authority and (4) conflicts and consents, it being understood that all such
representations, warranties, covenants, indemnities and agreements shall be made
severally and not jointly; provided, however, that no Tag-Along Stockholder
shall be liable for more than the total proceeds received by such Stockholder
for his or her Company Shares in such Tag-Along Transaction. The foregoing
notwithstanding, (A) a Tag-Along Stockholder shall not be responsible for the
gross negligence or fraud of the Selling Sponsor(s) or any other Tag-Along
Stockholder or (B) for any indemnification obligations and liabilities
(including through escrow or holdback arrangements) for breaches of
representations and warranties and related escrow or holdback claims made by the
Selling Sponsor(s) or any other Tag-Along Seller made with respect to such other
seller’s (1) ownership of and title to Company Shares, (2) organization,
(3) authority or (4) conflicts and consents and any other matter concerning such
other seller, or for breaches of any covenant made by the Selling Sponsor(s) or
any other Tag-Along Stockholder. In addition, in connection with the Tag-Along
Transaction, each Tag-Along Stockholder shall bear a pro rata portion of the
total costs incurred by the Selling Sponsors in connection with such Tag-Along
Transaction based on the number of Company Shares sold in such Tag-Along
Transaction to the extent not paid or reimbursed by the prospective Transferee
or the Company, and shall take the actions referred to in the second sentence of
Section 2(b)(ii) (as such actions would relate to a Tag-Along Transaction).

(b) Drag Along Option.

(i) If the Selling Sponsors desire to sell or Transfer more than 40% of the
Initial Sponsor Company Shares to a third party that is not an Affiliate of
either Sponsor in one transaction or in a series of related transactions, then
in lieu of complying with the requirements of Section 2(a), at the Selling
Sponsors’ option (the “Drag Along Option”), the Selling Sponsors may require all
Management Stockholders to sell their Pro Rata Portion to the Transferee or
Group selected by the Selling Sponsors, at the same price per share and on the
same terms and conditions as apply to those sold by the Selling Sponsors. For
the avoidance of doubt, if only one Sponsor desires to effect a sale or Transfer
of its Company Shares, the term “Selling Sponsors” shall refer only to such
Sponsor engaging in such sale or Transfer.

 

12



--------------------------------------------------------------------------------

(ii) Each Management Stockholder shall consent to and raise no objections
against the Drag Along Option, and if the Drag Along Option is structured as
(A) a merger or consolidation of the Company or an Asset Sale, each Management
Stockholder shall vote in favor of the transaction, take such other action as
may be required to effect such transaction and waive any dissenters rights,
appraisal rights or similar rights in connection with such merger, consolidation
or Asset Sale, or (B) a sale of all the capital stock of the Company, the
Management Stockholders shall vote in favor of the transaction, take such other
action as may be required to effect such transaction and agree to sell all their
Company Shares which are the subject of the Drag Along Option (including their
Deemed Held Shares) (the “Drag Along Shares”). The Management Stockholders shall
take all necessary and desirable actions reasonably requested by the Selling
Sponsors in connection with the consummation of the Drag Along Option, including
the execution of such agreements and such instruments and the taking of such
other actions as are reasonably necessary, in each case, to provide the same
representations, warranties, indemnities and escrow arrangements as those
provided by the Selling Sponsors relating to such Drag Along Option (other than
provisions relating to non-competition); provided, however, that any obligations
under such agreements applicable to any Management Stockholder (other than with
respect to such Management Stockholder’s representations and warranties
regarding (1) ownership of and title to Drag Along Shares, (2) organization,
(3) authority or (4) conflicts and consents, with respect to which such
Management Stockholder shall be fully responsible) shall be applicable (x) in
the case of a transaction structured as a merger or consolidation of the Company
or Asset Sale, to all security holders of the Company and (y) in the case of a
transaction structured as a sale of the capital stock of the Company, to all
security holders of the Company selling shares in such transaction, in each case
set forth in (x) and (y), on a pro rata basis, determined by reference to the
aggregate amount of Drag Along Shares subject to the transaction. In no event
shall a Management Stockholder be liable for more than the total proceeds
received by such Management Stockholder in the transaction giving rise to the
Drag Along Option. It is understood and agreed that the Selling Sponsors may
exercise more than one Drag Along Option.

(c) The Company and each Management Stockholder shall cooperate in causing any
Deemed Held Shares of such Management Stockholder that are ultimately included
in a Drag Along Option or a Tag Along Transaction, as the case may be, to be
delivered to the Management Stockholder immediately prior to the closing of such
Drag Along Option or Tag Along Transaction in order that the Management
Stockholder may exercise his rights under Section 2(a) or that the Selling
Sponsors may exercise their rights under Section 2(b), as the case may be.

(d) Upon the closing of the sale of any Company Shares (including any Deemed
Held Shares) pursuant to this Section 2, the Stockholders shall deliver at such
closing, against payment of the purchase price therefor, certificates
representing their Company Shares to be sold, duly endorsed for Transfer or
accompanied by duly endorsed stock powers, and evidence of the absence of liens,
encumbrances and adverse claims with respect thereto and of such other matters
as are deemed necessary by the Company for the proper Transfer of such shares on
the books of the Company.

 

13



--------------------------------------------------------------------------------

Section 3. Transfers; Additional Parties.

3.1 Restrictions; Permitted Transfers. Except as set forth herein, without the
prior written consent of the Company, no Management Stockholder shall make any
Transfer, directly or indirectly, through an Affiliate or otherwise. The
preceding sentence shall apply with respect to all Company Shares held at any
time by a Management Stockholder (including all Options and all Company Shares
that may be acquired or received upon the exercise or settlement of any Option),
regardless of the manner in which such Management Stockholder initially acquired
such Company Shares. Notwithstanding the foregoing, the following Transfers by a
Management Stockholder shall be permitted at any time:

(a) Transfers pursuant to Section 4 (Piggyback Rights);

(b) any Transfer after a Qualified Public Offering;

(c) any Transfer to such Management Stockholder’s estate upon the death of such
Management Stockholder or pursuant to a domestic relations order in settlement
of marital property rights;

(d) any Transfer permitted pursuant to Section 2(a) or required pursuant to
Section 2(b); and

(e) with the prior written consent of the Company (such consent not to be
unreasonably withheld or delayed, provided that the withholding of consent in
order to avoid registration requirements under applicable securities laws shall
be deemed reasonable per se), (1) to a trust or other entity controlled by the
Management Stockholder for estate planning purposes, (2) to family members (as
defined in Form S-8 under the Securities Act) of the Management Stockholder and
(3) solely with respect to the Senior Management Team, for charitable giving
purposes;

provided, however, that in the case of each of clauses (a), (b), (c) and
(e) above, each such Transfer complies with the terms of this Agreement and
applicable securities laws and the terms of any underwriting agreement, rules
and regulations in effect at the time of the Transfer, and that in no event will
Transfers by a Management Stockholder to a Competitor be permitted; provided,
further, however, that in the case of each of clauses (a), (b), (c) and
(e) above, no Transfer shall be permitted at any time unless the Company is
reasonably satisfied that such Transfer would not violate applicable Regulatory
Laws or cause or result in any Stockholder or other Person (other than the
Sponsors and their Transferees) to have a greater than a 4.9% direct or indirect
ownership interest in the Company. Notwithstanding anything to the contrary
contained in this Agreement, in the event that a Sponsor makes a distribution or
dividend of Company Shares to its stockholders, members or partners, then the
Transfer restrictions contained in this Section 3.1 shall lapse with respect to
a Proportionate Percentage of each Management Stockholder’s Company Shares held
on the date of such distribution, except that the limitations set forth in the
provisos contained in the immediately preceding sentence shall continue to apply
without limitation.

 

14



--------------------------------------------------------------------------------

3.2 Additional Parties.

(a) As a condition to the Company’s obligation to effect a Transfer of Company
Shares permitted by this Agreement on the books and records of the Company
(other than a Transfer to the Sponsors or of any of the Sponsors’ Affiliates,
the Company or any subsidiary of the Company), the Transferee shall be required
to become a party to this Agreement by executing (together with such Person’s
spouse, if applicable) an Adoption Agreement in substantially the form of
Exhibit A hereto or in such other form that is reasonably satisfactory to the
Company.

(b) In the event that any Person acquires Company Shares, other than in
connection with a Public Sale, from (i) a Management Stockholder or any
Affiliate of a Management Stockholder or member of such Management Stockholder’s
Group or (ii) any direct or indirect Transferee of a Management Stockholder,
such Person shall be subject to any and all obligations and restrictions of such
Management Stockholder hereunder, as if such Person was such Management
Stockholder named herein. Additionally, other than in connection with a Public
Sale, whenever a Management Stockholder makes a Transfer of Company Shares, such
Company Shares shall contain a legend so as to inform any Transferee that such
Company Shares were held originally by a Management Stockholder and are subject
to repurchase pursuant to Section 5 below based on the employment of or events
relating to such Management Stockholder. Such legend shall not be placed on any
Company Shares acquired from a Management Stockholder by the Company, the
Sponsors or any of their Affiliates.

3.3 Securities Restrictions; Legends.

(a) No Company Shares shall be transferable except upon the conditions specified
in this Section 3.3, which conditions are intended to insure compliance with the
provisions of the Securities Act.

(b) Each certificate representing Company Shares shall (unless otherwise
permitted by the provisions of paragraph (d) below) be stamped or otherwise
imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO AN AMENDED
AND RESTATED MANAGEMENT INVESTOR RIGHTS AGREEMENT DATED AS OF NOVEMBER 22, 2010
AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”), AND THE OTHER PARTIES NAMED
THEREIN. THE TERMS OF SUCH MANAGEMENT INVESTOR RIGHTS AGREEMENT INCLUDE, AMONG
OTHER THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

15



--------------------------------------------------------------------------------

(c) The holder of any Company Shares by acceptance thereof agrees, prior to any
Transfer of any such shares, to give written notice to the Company of such
holder’s intention to effect such Transfer and to comply in all other respects
with the provisions of this Section 3.3. Each such notice shall describe the
number of shares to be Transferred and the proposed Transferee. The requirement
to include the first paragraph of the legend referred to above shall cease and
terminate as to any particular Company Shares when, in the reasonable opinion of
counsel for the Company, such restriction is no longer required in order to
assure compliance with the Securities Act and the state securities or “blue sky”
laws. The requirement to include the second paragraph of the legend referred to
above shall cease and terminate as to any particular Company Shares when, in the
reasonable opinion of counsel for the Company, the provisions of this Agreement
are no longer applicable to such shares or this Agreement shall have terminated
in accordance with its terms.

(d) Notwithstanding the foregoing provisions of this Section 3.3, the
restrictions imposed by this Section 3.3 upon the Transferability of any Company
Shares shall cease and terminate when (i) any such shares are sold or otherwise
Transferred pursuant to an effective Registration Statement under the Securities
Act, or (ii) after a Qualified Public Offering, the holder of such shares has
met the requirements for Transfer of such shares pursuant to Rule 144 under the
Securities Act. Whenever the restrictions imposed by this Section 3 shall
terminate, the holder of any shares as to which such restrictions have
terminated shall be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in paragraph (b) above
and not containing any other reference to the restrictions imposed by this
Section 3.3.

3.4 Improper Transfers. Any Transfer or attempted Transfer in breach of this
Agreement shall be void ab initio and of no effect. In connection with any
attempted Transfer in breach of this Agreement, the Company may hold and refuse
to Transfer any Company Shares or any certificate therefor, in addition to and
without prejudice to any and all other rights or remedies which may be available
to it or the Stockholders.

3.5 Preemptive Rights.

(a) Prior to a Qualified Public Offering, if the Company proposes to issue or
sell for cash any newly issued shares of capital stock of the Company or
securities convertible into or exchangeable or exercisable for shares of capital
stock (the “Preemptive Shares”), excluding any Excluded Offering, then the
Company shall provide each member of the Senior Management Team and each other
Stockholder that is not a Management Stockholder (the “Preemptive Optionees”)
with written notice (a “Preemptive Notice”) thereof at least ten (10) business
days prior to the closing thereof and offer each Preemptive Optionee the
opportunity to purchase on the same terms and for the same consideration as
other purchasers of Preemptive Shares at the closing of such transaction a
number of such Preemptive Shares as will enable such Preemptive Optionee to
maintain its Actual Ownership Percentage immediately following such transaction
(such Preemptive Optionee’s “Applicable Preemptive Shares”).

 

16



--------------------------------------------------------------------------------

(b) Each Preemptive Optionee shall have a period of ten (10) business days after
delivery of the Preemptive Notice to elect to purchase its Applicable Preemptive
Shares or a portion thereof having an aggregate value of not less than $50,000,
such election to be made by delivery of written notice to the Company.

(c) If a Preemptive Optionee makes the election referred to in clause (b) above,
such Preemptive Optionee shall enter into such agreements concerning the sale
and purchase of its Applicable Preemptive Shares to which a Preemptive Notice
relates as are entered into by the other purchasers of the Preemptive Shares to
which such Preemptive Notice relates. The closing of all the purchases of all
the Preemptive Shares shall take place simultaneously.

(d) Notwithstanding the foregoing, the Company shall not be required to provide
the advance notice described in clause (a) above and instead may effect a
transaction otherwise subject to this Section 3.5 without complying with such
provisions, provided that the Company sets aside for the Delay Period (as
defined below) the maximum number of Preemptive Shares as would be purchasable
by the Preemptive Optionee under this Section 3.5 if a Preemptive Notice had
been given with respect to such transaction in accordance with Section 3.5(a).
Prior to or after but no later than ten 10 business days after the closing of
such transaction, the Company shall notify (a “Delayed Notice”) each Preemptive
Optionee that it may exercise preemptive rights under this Section 3.5 for its
Applicable Preemptive Shares in amounts calculated in accordance with
Section 3.5(a) for a fifteen (15) business day period after the giving of the
Delayed Notice (the “Delay Period”). If such rights are exercised by a
Preemptive Optionee by delivery of a notice to the Company prior to the end of
the Delay Period, the provisions of Section 3.5(c) shall apply to such
Preemptive Optionee’s purchase of such Applicable Preemptive Shares, provided
that the closing of such Applicable Preemptive Shares shall take place on such
date as is set by the Company within fifteen (15) business days after the Delay
Period.

(e) Notwithstanding anything in Section 3.5(a) to the contrary, preemptive
rights will not apply to securities (i) issued upon the exercise of options
warrants or convertible securities, (ii) granted under any employee benefit plan
or other option or compensation plan approved by the Board, (iii) issued to a
strategic investor, (iv) issued in connection with any reorganization,
reclassification, merger, business combination or similar event, (v) issued in
connection with a debt financing transaction, (vi) issued in connection with a
Qualified Public Offering, or (vii) in order to fund an acquisition or property
development project by the Company or its Affiliates or an entity in which the
Company or its Affiliates holds a direct or indirect interest (each, an
“Excluded Offering”).

Section 4. Piggyback Registration Rights.

(a) Participation. Subject to Section 4(b), if the Company files a Registration
Statement (i) in connection with the exercise of any demand rights by the
Sponsors, or (ii) in connection with which the Sponsors are selling stockholders
(other than a registration on Form S-4 or S-8 under the Securities Act or any
successor form to such Forms or any registration of securities as it relates to
an offering and sale to management of the Company pursuant to any employee stock
plan or other employee benefit plan arrangement) with respect to an offering
that includes any Company Shares, then the Company shall give prompt notice (the
“Initial Notice”)

 

17



--------------------------------------------------------------------------------

to the Management Stockholders and the Management Stockholders shall be entitled
to include in such Registration Statement the Registrable Securities (as defined
in Section 4(h)) held by them; provided, however, that the Management
Stockholders shall only have such rights to include their Registrable Securities
in the Registration Statement with respect to a Qualified Public Offering in
which a Sponsor is participating as a selling stockholder. If the Management
Stockholders elect to include any or all of their Registrable Securities in such
Registration Statement, then the Company shall give prompt notice (the
“Piggyback Notice”) to each Stockholder (excluding the Management Stockholders)
and each such Stockholder shall be entitled to include in such Registration
Statement the Registrable Securities held by it. The Initial Notice and
Piggyback Notice shall offer the Management Stockholders and the Stockholders,
respectively, the right, subject to Section 4(b) (the “Piggyback Registration
Right”), to register such number of Registrable Securities as each Management
Stockholder and each Stockholder may request and shall set forth (i) the
anticipated filing date of such Registration Statement and (ii) the number of
Company Shares that is proposed to be included in such Registration Statement.
Subject to Section 4(b), the Company shall include in such Registration
Statement such Registrable Securities for which it has received written requests
to register within fifteen (15) days after the Initial Notice and seven (7) days
after the Piggyback Notice has been given. Notwithstanding anything to the
contrary set forth in this Section 4(a), if the managing underwriter for the
initial Underwritten Offering reasonably advises the Company that the inclusion
of the number of Company Shares proposed to be included in any registration by
any Management Stockholder who constitutes a key employee of the Company or its
subsidiaries would interfere with the successful marketing (including pricing)
of such shares to be offered thereby, then the number of such shares proposed to
be included in such registration by such Management Stockholder shall be reduced
to the lower of the number of such shares that the managing underwriter advises
that such Management Stockholder may sell in the initial Underwritten Offering
and the number of such shares calculated pursuant to the foregoing.

(b) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 4 involves an Underwritten Offering (as defined in
Section 4(h)(ii)) and the managing underwriter or underwriters of such proposed
Underwritten Offering informs the Company in writing that, in its opinion, the
number of securities which such Stockholders and any other Persons intend to
include in such offering would be reasonably likely to adversely affect the
price, timing or distribution of the securities offered in such offering, then
the number of securities proposed to be included in such registration shall be
included in the following order: (i) first, 100% of the securities proposed to
be sold in such registration by the Company or any Person (other than a
Stockholder) exercising a contractual right to demand Registration, as the case
may be, proposes to sell, and (ii) second, and only if all the securities
referred to in clause (i) have been included, the number of Registrable
Securities that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect, with such number to be allocated
pro rata among the Stockholders and any other holders of securities of the
Company that have requested to participate in such registration based on the
relative number of Registrable Securities then held by each such Stockholder
(provided that any securities thereby allocated to a Stockholder that exceed
such Stockholder’s request shall be reallocated among the remaining requesting
Stockholders and any other holders of securities of the Company in like manner)
and (iii) third, and only if all of the Registrable Securities referred to in
clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such registration.

 

18



--------------------------------------------------------------------------------

(c) Lock-up. If the Company at any time shall register Company Shares under the
Securities Act for sale to the public, no Management Stockholder shall sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose publicly of, any capital stock of the Company without the
prior written consent of the Company, for the period of time in which the
Sponsors have similarly agreed with the underwriters in writing not to sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose publicly of, any capital stock of the Company. In addition, if
requested by the managing underwriter(s), in connection with the initial public
offering, all Stockholders shall enter into a customary lock-up agreement with
the managing underwriter(s) for such period as may be required by the managing
underwriter(s), subject to customary exceptions in the Company’s discretion,
provided that such lock-up agreement (with comparable terms and conditions)
shall have also been executed by each Sponsor. This Section 4(c) shall terminate
with respect to Management Stockholders who are not Affiliates or executive
officers of the Company upon the first anniversary of the Qualified Public
Offering, provided, that, at such time, the Company Shares held by such
Management Stockholder shall cease to be Registrable Securities.

(d) Company Control. The Company may decline to file a Registration Statement
after giving the Initial Notice or the Piggyback Notice, or withdraw a
Registration Statement after filing and after such Piggyback Notice, but prior
to the effectiveness of the Registration Statement, provided that the Company
shall promptly notify each Stockholder in writing of any such action and
provided further that the Company shall bear all reasonable expenses incurred by
such Stockholder or otherwise in connection with such withdrawn Registration
Statement. Except as provided in Section 4(f), notwithstanding any other
provision herein, the Company shall have sole discretion to select any and all
underwriters that may participate in any Underwritten Offering.

(e) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-ups and other documents required for such underwriting
arrangements. Nothing in this Section 4(e) shall be construed to create any
additional rights regarding the piggyback registration of Registrable Securities
in any Person otherwise than as set forth herein.

(f) Expenses. The Company will pay all registration fees and other customary and
reasonable expenses in connection with each registration of Registrable
Securities requested pursuant to this Section 4, provided that each Stockholder
shall pay all applicable underwriting fees, discounts and similar charges (pro
rata based on the securities sold) and shall be responsible for its own legal
fees.

(g) Indemnification.

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Stockholder, its
officers, directors, employees and representatives and each Person who controls
(within the meaning of the Securities Act) such selling Stockholder against any
losses, claims, damages, liabilities and

 

19



--------------------------------------------------------------------------------

expenses caused by any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, prospectus or preliminary prospectus or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statement therein not misleading, except
insofar as the same may be caused by or contained in any information furnished
to the Company by such selling Stockholder for use therein; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any such preliminary prospectus if (A) such selling Stockholder failed
to deliver or cause to be delivered a copy of the prospectus to the Person
asserting such loss, claim, damage, liability or expense after the Company has
furnished such selling Stockholder with a sufficient number of copies of the
same and (B) the prospectus completely corrected in a timely manner such untrue
statement or omission; and provided, further, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission in the prospectus, if
such untrue statement or alleged untrue statement, omission or alleged omission
is completely corrected in an amendment or supplement to the prospectus and the
selling Stockholder thereafter fails to deliver such prospectus as so amended or
supplemented prior to or concurrently with the sale of the securities to the
Person asserting such loss, claim, damage, liability or expense after the
Company had furnished such selling Stockholder with a sufficient number of
copies of the same. The Company will also indemnify underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the selling
Stockholder, if requested.

(ii) Indemnification by Selling Stockholders. Each selling Stockholder agrees to
indemnify and hold harmless, to the full extent permitted by law, the Company,
its directors, officers, employees and representatives and each Person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages or liabilities and expenses caused by any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information or affidavit so furnished by such
selling Stockholder to the Company for inclusion in such Registration Statement,
prospectus or preliminary prospectus and has not been corrected in a subsequent
writing prior to or concurrently with the sale of the securities to the Person
asserting such loss, claim, damage, liability or expense. In no event shall the
liability of any selling Stockholder hereunder be greater in amount than the
dollar amount of the proceeds received by such selling Stockholder upon the sale
of the securities giving rise to such indemnification obligation. The Company
and the selling Stockholders shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above with respect to information so furnished in writing by such Persons for
inclusion in any prospectus or Registration Statement.

(iii) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt (but in any event within 30 days
after such Person

 

20



--------------------------------------------------------------------------------

has actual knowledge of the facts constituting the basis for indemnification)
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that the indemnifying party is actually
prejudiced by reason of such delay or failure; provided, further, however, that
any Person entitled to indemnification hereunder shall have the right to select
and employ separate counsel and to participate in the defense of such claim, but
the fees and expenses of such counsel shall be at the expense of such Person
unless (a) the indemnifying party has agreed in writing to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim within a reasonable time after receipt of notice of such claim
from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person or (c) in the reasonable judgment of any
such Person, based upon advice of counsel, a conflict of interest may exist
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld), provided that an indemnified party shall not be required
to consent to any settlement involving the imposition of equitable remedies or
involving the imposition of any material obligations on such indemnified party
other than financial obligations for which such indemnified party will be
indemnified hereunder. No indemnifying party will be required to consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. Whenever the indemnified party or the indemnifying party receives a
firm offer to settle a claim for which indemnification is sought hereunder, it
shall promptly notify the other of such offer. If the indemnifying party refuses
to accept such offer within 20 business days after receipt of such offer (or of
notice thereof), such claim shall continue to be contested and, if such claim is
within the scope of the indemnifying party’s indemnity contained herein, the
indemnified party shall be indemnified pursuant to the terms hereof. If the
indemnifying party notifies the indemnified party in writing that the
indemnifying party desires to accept such offer, but the indemnified party
refuses to accept such offer within 20 business days after receipt of such
notice, the indemnified party may continue to contest such claim and, in such
event, the total maximum liability of the indemnifying party to indemnify or
otherwise reimburse the indemnified party hereunder with respect to such claim
shall be limited to and shall not exceed the amount of such offer, plus
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) to the date of notice that the indemnifying party
desires to accept such offer, provided that this sentence shall not apply to any
settlement of any claim involving the imposition of equitable remedies or to any
settlement imposing any material obligations on such indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim in any one jurisdiction, unless in the written
opinion of counsel to the indemnified

 

21



--------------------------------------------------------------------------------

party, reasonably satisfactory to the indemnifying party, use of one counsel
would be expected to give rise to a conflict of interest between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which even the indemnifying party shall be obligated to pay the fees
and expenses of each additional counsel.

(iv) Other Indemnification. Indemnification similar to that specified in this
Section 4(g) (with appropriate modifications) shall be given by the Company and
each selling Stockholder with respect to any required registration or other
qualification of securities under Federal or state law or regulation of
governmental authority other than the Securities Act.

(v) Contribution. If for any reason the indemnification provided for in the
preceding clauses g(i) and g(ii) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses g(i)
and g(ii), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnified party and the indemnifying party, but also
the relative fault of the indemnified party and the indemnifying party, as well
as any other relevant equitable considerations, provided that no selling
Stockholder shall be required to contribute in an amount greater than the dollar
amount of the proceeds received by such selling Stockholder with respect to the
sale of any securities under this Section 4. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(h) Certain Definitions. For purposes of this Section 4:

(i) “Registrable Securities” shall mean Company Shares and any security issued
or distributed in respect thereof, provided that any Registrable Securities
shall cease to be Registrable Securities when (A) a registration statement with
respect to the sale of such Registrable Securities has been declared effective
under the Securities Act and such Registrable Securities have been or may be
disposed of in accordance with the plan of distribution set forth in such
registration statement, (B) such Registrable Securities have been disposed of in
reliance upon Rule 144 (or any similar provision then in force) under the
Securities Act or (C) such Registrable Securities shall have been otherwise
Transferred and new certificates for them not bearing a legend restricting
further Transfer under the Securities Act shall have been delivered by the
Company; and provided, further, that any securities that have ceased to be
Registrable Securities shall not thereafter become Registrable Securities and
any security that is issued or distributed in respect of securities that have
ceased to be Registrable Securities is not a Registrable Security.

(ii) “Underwritten Offering” means a sale of Company Shares to an underwriter
for reoffering to the public.

Section 5. Repurchase Rights.

(a) Company Repurchase Right. From and after a Repurchase Event with respect to
any Management Stockholder, the Company and its subsidiaries shall have the
right, but not the obligation, to repurchase all or any portion of the Company
Shares held by such Management

 

22



--------------------------------------------------------------------------------

Stockholder in accordance with this Section 5 for the Purchase Price; provided,
however, that the Company’s right to repurchase Rollover Shares shall apply only
if (i) the Management Stockholder’s employment is terminated for Cause or
(ii) in the case of a Management Stockholder with an effective employment
agreement (containing non-compete provisions) with the Company or its
Affiliates, the Management Stockholder violates the non-competition provisions
of such employment agreement during the Non-Compete Period, or (iii) in the case
of a Management Stockholder who is not subject to non-competition provisions
under an effective employment agreement with the Company or its Affiliates, the
Management Stockholder voluntarily resigns and joins a Competitor during the
Non-Compete Period. The Company or any of its subsidiaries may exercise its
right to purchase such Company Shares until the date (the “Repurchase Date”)
that is (i) with respect to Company Shares held by such Management Stockholder
on such Repurchase Event (including, only with respect to a for Cause
termination, the Rollover Shares), ninety (90) days after the termination of
employment, and (ii) with respect to Company Shares acquired upon the exercise
of Options that were unexercised Options on such Repurchase Event, the later of
(x) the one-hundred and eighty-first (181st) day after the date such Options
have been exercised by the applicable Management Stockholder or such Management
Stockholder’s successors, assigns or representatives and (y) ninety (90) days
after the termination of employment; provided, however, that with respect to
each of clauses (i) and (ii) of this Section 5(a), in the case of a Management
Stockholder who (1) voluntarily resigns and joins a Competitor or (2) violates
the non-compete provisions of an effective employment agreement with the Company
or its Affiliates during the applicable Non-Compete Period, the Company shall
have until ninety (90) days following the expiration of the applicable
Non-Compete Period) to exercise its repurchase right.

(b) Management Stockholder Put Request. If, prior to the consummation of a
Qualified Public Offering, a Termination Event occurs, then such Management
Stockholder or such Management Stockholder’s legal representative or trustee, as
the case may be, shall have the right to require (a “Termination Put Request”)
that the Company purchase all or a portion of such Management Stockholder’s
Rollover Shares at Fair Market Value; provided, however, that in no event shall
the Company be obligated to honor a Termination Put Request made after the date
which is ninety (90) days after the Termination Event.

(c) Economic Hardship Put Request. If, prior to the consummation of a Qualified
Public Offering, an Economic Hardship Event occurs with respect to a Management
Stockholder, then such Management Stockholder or such Management Stockholder’s
legal representative or trustee, as the case may be, shall have the right to
require (an “Economic Hardship Put Request”) that the Company purchase all or a
portion of such Management Stockholder’s Rollover Shares at Fair Market Value;
provided, however, that in no event shall the Company be obligated to honor an
Economic Hardship Put Request made after the date which is ninety (90) days
following the end of the fiscal year in which the event or events constituting
the Economic Hardship Event occur(s). In addition to the other restrictions in
this Section 5(c), all Economic Hardship Put Requests shall be subject to the
following limitations: (i) the maximum value of Rollover Shares which any
Management Stockholder will be permitted to sell to the Company in the aggregate
(taking into account any prior exercises of the Economic Hardship Put Request by
such Management Stockholder) shall not exceed 75% of the Management
Stockholder’s total original invested capital in the Company (in each case, with
such maximum value determined based on the Fair Market Value of the Rollover
Shares at the time of the proposed sale) and (ii)

 

23



--------------------------------------------------------------------------------

the Company shall not be required to purchase Rollover Shares (A) for each
fiscal year that ends prior to the fifth anniversary of the Closing Date, in
excess of an aggregate maximum value (for all Management Stockholders taken
together) of $5 million per fiscal year, (B) for each fiscal year that ends
after the fifth anniversary of the Closing Date but prior to the seventh
anniversary of Closing Date, in excess of an aggregate maximum value (for all
Management Stockholders taken together) of $20 million per fiscal year and
(C) for each fiscal year that ends after the seventh anniversary of the Closing
Date, in excess of an aggregate maximum value (for all Management Stockholders
taken together) of $30 million per fiscal year (in the case of each of clauses
(A), (B) and (C), with such maximum value determined based on the Fair Market
Value of the Rollover Shares at the time of the proposed sale).

(d) The Sponsors’ Repurchase Right. The Company or a subsidiary thereof shall
give written notice to the Sponsors stating whether the Company or any
subsidiary will exercise its purchase rights pursuant to Section 5(a) above. If
such notice states that the Company and its subsidiaries will not exercise their
purchase rights for all or a portion of the Company Shares then subject thereto,
the Sponsors shall have the right to purchase such Company Shares not purchased
by the Company or its subsidiaries on the same terms and conditions as the
Company and its subsidiaries until the later of (i) the 30th day following the
receipt of such notice or (ii) the occurrence of the Repurchase Date (in the
case of a repurchase pursuant to clause (a)(i) above).

(e) Closing. The Company shall exercise its repurchase right pursuant to
Section 5(a) and the Sponsors shall exercise their repurchase right pursuant to
Section 5(d) by delivering to the applicable Management Stockholder a written
notice specifying its intent to purchase Company Shares held by the Management
Stockholder (the “Call Notice”), the date as of which such right is to be
exercised and the number of Company Shares to be purchased. A Management
Stockholder shall exercise its Termination Put Request pursuant to Section 5(b)
or its Economic Hardship Put Request pursuant to Section 5(c), as applicable, by
delivering to the Company a written notice (the “Put Notice”) specifying the
number of Company Shares to be purchased. The purchase and sale pursuant to this
Section 5(e) shall occur on such date as the Company (or its designated
assignee) or the Sponsors shall specify, which date shall not be later than
thirty (30) days after the date of the Call Notice or the Put Notice, as
applicable. The Company, one of its subsidiaries, or the Sponsors, as
applicable, will pay for the Company Shares purchased by them pursuant to this
Section 5 by delivery of a check or wire transfer of funds, in exchange for the
delivery by the Management Stockholder of the certificates representing such
Company Shares, duly endorsed for transfer to the Company, such subsidiary or
the Sponsors, as applicable; provided, however, that in the event the Company
reasonably determines that such payment will result in the violation of the
terms or provisions of, or result in a default or event of default under, any
guarantee, financing or security agreement or document entered into by the
Company or any of its Affiliates and in effect on such date, the Company shall
fund any amount not so permitted to be paid in cash with a Buy-Out Note, and
provided further that the Company shall use commercially reasonable efforts to
obtain a waiver of any such violation, default or event of default. The Company
shall have the right to record such purchase on its books and records without
the consent of the Management Stockholder. The determination date for purposes
of determining the Fair Market Value under this Section 5 shall be the date of
the applicable Put Notice or Call Notice.

 

24



--------------------------------------------------------------------------------

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation, or may permit a
Management Stockholder to elect to pay the Company any such required withholding
taxes. If such Management Stockholder so elects, the payment by such Management
Stockholder of such taxes shall be a condition to the receipt of amounts payable
to such Management Stockholder under this Agreement. The Company shall, to the
extent permitted or required by law, have the right to deduct any such taxes
from any payment otherwise due to such Management Stockholder.

Section 6. Notices.

In the event a notice or other document is required to be sent hereunder to the
Company or to any Stockholder or the spouse or legal representative of a
Stockholder, such notice or other document, if sent by mail, shall be sent by
registered mail, return receipt requested (and by air mail in the event the
addressee is not in the continental United States), to the party entitled to
receive such notice or other document at the address set forth on Annex II
hereto. Any such notice shall be effective and deemed received three (3) days
after proper deposit in the mails, but actual notice shall be effective however
and whenever received. The Company, any Stockholder or any spouse or legal
representative of a Stockholder may effect a change of address for purposes of
this Agreement by giving notice of such change to the Company, and the Company
shall, upon the request of any party hereto, notify such party of such change in
the manner provided herein. Until such notice of change of address is properly
given, the addresses set forth on Annex II shall be effective for all purposes.

Section 7. Miscellaneous Provisions.

(a) Each Management Stockholder that is an entity that was formed for the sole
purpose of acquiring Company Shares or that has no substantial assets other than
the Company Shares or interests in Company Shares agrees that (i) certificates
of shares of its common stock or other instruments reflecting equity interests
in such entity (and the certificates for shares of common stock or other equity
interests in any similar entities controlling such entity) will note the
restrictions contained in this Agreement on the Transfer of Company Shares as if
such common stock or other equity interests were Company Shares and (ii) no such
shares of common stock or other equity interests may be Transferred to any
Person other than in accordance with the terms and provisions of this Agreement
as if such shares or equity interests were Company Shares.

(b) No Management Stockholder shall enter into any stockholder agreements or
arrangements of any kind with any Person with respect to any Securities of the
Company on terms inconsistent with the provisions of this Agreement (whether or
not such agreements or arrangements are with other Stockholders or with Persons
that are not parties to this Agreement), including agreements or arrangements
with respect to the acquisition or Transfer of any Securities of the Company in
a manner inconsistent with this Agreement.

(c) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT

 

25



--------------------------------------------------------------------------------

WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(d) This Agreement (including the rights and obligations of each party hereto)
shall be binding upon the Company, the Sponsors, the Management Stockholders,
any spouses of the Management Stockholders, and their respective heirs,
executors, administrators and permitted successors and assigns.

(e) This Agreement may be amended or waived from time to time by an instrument
in writing signed by the Company and the Sponsors; provided, however, that the
consent of the Management Representative (as defined below) shall be required
for (i) any amendment or waiver (except as set forth below) that, in any
material respect, discriminates against or could reasonably be expected to have
an adverse effect on the rights of Management Stockholders under this Agreement
or (ii) any amendment or waiver to this sentence. By signing this Agreement,
each Management Stockholder irrevocably authorizes and appoints the Management
Representative as his or her sole and exclusive agent, attorney-in-fact and
representative for the approval of Amendments described in the first sentence of
this Section 7(e). The consent of the Management Stockholders representing the
Required Voting Percentage shall be required for any amendment or waiver to
Section 5 that adversely affects the rights of Management Stockholders under
Section 5 in any material respect. Notwithstanding the foregoing, if the Company
issues a new class of capital stock, the Company may in good faith amend the
terms of this Agreement to reflect such issuance and apply the terms of this
Agreement to such new class of capital stock. “Management Representative” shall
initially mean Gary W. Loveman; provided, however, that the Management
Stockholders may replace the Management Representative by the consent of
Management Stockholders representing the Required Percentage so long as notice
of such replacement is provided in accordance with Section 6.

(f) This Agreement shall terminate automatically upon the dissolution of the
Company (unless the Company continues to exist after such dissolution as a
limited liability company or in another form, whether incorporated in Delaware
or another jurisdiction); provided, however, that if Registrable Securities have
been registered pursuant to Section 4 prior to such termination, Section 4(g)
shall survive such termination. In addition, upon the occurrence of a Qualified
Public Offering, the provisions of Sections 2, 3 and 5 hereof shall terminate;
provided, however, that Section 3 shall survive to the extent necessary to
comply with applicable securities laws.

(g) Any Stockholder who Transfers of all of his, her or its Company Shares in
conformity with the terms of this Agreement shall cease to be a party to this
Agreement and shall have no further rights hereunder other than rights to
indemnification under Section 4(g), if applicable.

(h) The spouses of the individual Management Stockholders are fully aware of,
understand and fully consent and agree to the provisions of this Agreement and
its binding effect

 

26



--------------------------------------------------------------------------------

upon any community property interests or similar marital property interests in
the Company Shares or other Company securities they may now or hereafter own,
and agree that the termination of their marital relationship with any Management
Stockholder for any reason shall not have the effect of removing any Company
Shares or other securities of the Company otherwise subject to this Agreement
from the coverage of this Agreement and that their awareness, understanding,
consent and agreement are evidenced by their signing this Agreement.
Furthermore, each individual Management Stockholder agrees to cause his or her
spouse (and any subsequent spouse) to execute and deliver, upon the request of
the Company, a counterpart of this Agreement, or an Adoption Agreement
substantially in the form of Exhibit A or in a form satisfactory to the Company.

(i) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

(j) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. The failure of any Stockholder to execute
this Agreement does not make it invalid as against any other Stockholder.

(k) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(l) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

(m) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submits to the jurisdiction of such
courts for himself or herself and in respect of his or her property with respect
to such action. The

 

27



--------------------------------------------------------------------------------

parties hereto irrevocably agree that venue for such action would be proper in
such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

(n) No course of dealing between the Company, or its subsidiaries, and the
Stockholders (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

(o) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(p) Except as otherwise expressly provided herein, this Agreement sets forth the
entire agreement of the parties hereto as to the subject matter hereof and
supersedes all previous agreements among all or some of the parties hereto,
whether written, oral or otherwise, as to such subject matter. Unless otherwise
provided herein, any consent required by the Company may be withheld by the
Company in its sole discretion.

(q) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(r) If, and as often as, there are any changes in the Company Shares by way of
stock split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Company Shares as so changed.

(s) No director of the Company shall be personally liable to the Company or any
Stockholder as a result of any acts or omissions taken under this Agreement in
good faith.

 

28



--------------------------------------------------------------------------------

(t) In the event additional Company Shares are issued by the Company to a
Stockholder at any time during the term of this Agreement, either directly or
upon the exercise or exchange of securities of the Company exercisable for or
exchangeable into shares or Company Shares, such additional Company Shares, as a
condition to their issuance, shall become subject to the terms and provisions of
this Agreement.

(u) Neither the ownership of Company Shares or grant of Options nor any
provision contained in this Agreement shall entitle the Management Stockholder
to obtain employment with or remain in the employment of the Company or any of
its subsidiaries or Affiliates or affect any right the Company or any subsidiary
or Affiliate of the Company may have to terminate the Management Stockholder’s
employment, pursuant to an applicable employment agreement or otherwise for any
reason. This Agreement is subject and without prejudice to the Management Equity
Incentive Plan or any employment agreement, consulting arrangement or other
contractual arrangement binding on a Management Stockholder.

* * * * *

 

29



--------------------------------------------------------------------------------

This Agreement is executed by the Company, the Sponsors, and by each Management
Stockholder and spouse of each Management Stockholder to be effective as of the
date first above written.

 

CAESARS ENTERTAINMENT CORPORATION

By:

 

/s/ Jonathan S. Halkyard

 

Name: Jonathan S. Halkyard

 

Title: Senior Vice President and

Chief Financial Officer

HAMLET HOLDINGS LLC

By:

 

/s/ Anthony Civale

 

Name: Anthony Civale

 

Title: Secretary

APOLLO HAMLET HOLDINGS, LLC

By:

 

/s/ Laurie Medley

 

Name: Laurie Medley

 

Title: Vice President

APOLLO HAMLET HOLDINGS B, LLC

By:

 

/s/ Laurie Medley

 

Name: Laurie Medley

 

Title: Vice President

TPG HAMLET HOLDINGS, LLC

By:

 

/s/ David Bonderman

 

Name: David Bonderman

 

Title: President



--------------------------------------------------------------------------------

 

TPG HAMLET HOLDINGS B, LLC

By:

 

/s/ David Bonderman

 

Name: David Bonderman

 

Title: President

STOCKHOLDERS (as evidenced by their execution

of an Adoption Agreement attached hereto

as Exhibit A)



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Amended and Restated Management Investor Rights Agreement, dated as of
                     2010, a copy of which is attached hereto (the “Management
Investor Rights Agreement”), by the transferee (“Transferee”) executing this
Adoption. By the execution of this Adoption, the Transferee agrees as follows:

1. Acknowledgement. Transferee acknowledges that Transferee is acquiring or
receiving certain Company Shares of Caesars Entertainment Corporation (formerly
known as Harrah’s Entertainment, Inc.), a Delaware corporation (the “Company”),
subject to the terms and conditions of the Management Investor Rights Agreement,
among the Company and the Stockholders party thereto. Capitalized terms used
herein without definition are defined in the Management Investor Rights
Agreement and are used herein with the same meanings set forth therein.

2. Agreement. Transferee (i) agrees that the Company Shares acquired or received
by Transferee, and certain other Company Shares that may be acquired by
Transferee in the future, shall be bound by and subject to the terms of the
Management Investor Rights Agreement, pursuant to the terms thereof, (ii) hereby
adopts the Management Investor Rights Agreement with the same force and effect
as if he were originally a party thereto, and (iii) hereby agrees that
Transferee shall be deemed a “Management Stockholder” or “Stockholder”, as
applicable, for purposes of the Management Investor Rights Agreement .

3. Notice. Any notice required as permitted by the Management Investor Rights
Agreement shall be given to Transferee at the address listed beside Transferee’s
signature below.

4. Law. THIS ADOPTION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

A-1



--------------------------------------------------------------------------------

5. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the Company
Shares and other securities referred to above and in the Management Investor
Rights Agreement, to the terms of the Management Investor Rights Agreement.

 

 

     

 

  

Name of Transferee

     

Name of Spouse

  

 

     

 

  

Signature

     

Signature

  

 

     

 

  

Date

     

Date

  

 

A-2



--------------------------------------------------------------------------------

ANNEX I

 

1.

Gary Loveman

 

2.

Jonathan S. Halkyard

 

3.

Peter Murphy

 

4.

Timothy Donovan

 

5.

Mary Thomas

 

6.

John Baker

 

7.

Janis L. Jones

 

8.

David Norton

 

9.

Katrina Lane

 

10.

John Payne

 

11.

Thomas Jenkin

 

12.

Donald Marrandino



--------------------------------------------------------------------------------

ANNEX II

If to the Company, to:

Caesars Entertainment Corporation

One Caesars Palace Drive

Las Vegas, NV 89109

Attention: General Counsel

Telephone: 702-407-6393

Facsimile: 702-407-6418

and

Hamlet Holdings LLC

c/o Apollo Management VI, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Attention: Eric L. Press

Telephone: 212-515-3243

Facsimile: 212-515-3288

and

c/o Texas Pacific Group

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: Ron Cami

Telephone: 817-871-4000

Facsimile: 817-871-4010

with a copy (which shall not constitute notice) to each of:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Paul J. Shim, Esq.

Telephone: 212-225-2000

Facsimile: 212-225-3999

and

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Attention: John Scott, Esq.

Telephone: 212-326-2000

Facsimile: 212-326-2061

 

1



--------------------------------------------------------------------------------

If to Apollo, to:

Apollo Management VI, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Attention: Eric L. Press

Telephone: 212-515-3243

Facsimile: 212-515-3288

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attention: Andrew J. Nussbaum, Esq.

Telephone: 212-403-1000

Facsimile: 212-403-2000

If to TPG, to:

Texas Pacific Group

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: Ron Cami

Telephone: 817-871-4000

Facsimile: 817-871-4010

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Paul J. Shim, Esq.

Telephone: 212-225-2000

Facsimile: 212-225-3999

If to a Management Stockholder, to the address set forth with respect to such
Management Stockholder in the Company’s records.

 

2